United States Court of Appeals
                         For the First Circuit

Nos. 08-1602, 08-1603


                      INSITUFORM TECHNOLOGIES, INC,

                Plaintiff, Appellee/Cross-Appellant,

                                   v.

                  AMERICAN HOME ASSURANCE COMPANY,

                Defendant, Appellant/Cross-Appellee.


                              ERRATA SHEET

     The opinion of this Court, issued on May 22, 2009, should be

amended as follows.

     On page 8, last line of footnote 2, replace "Insituform, 2007 WL

2900469, at *3." with "Insituform Techs., Inc. v. Am. Home Assurance

Co., No. 04-10487, 2007 WL 2900469, at *3 (D.Mass. Sept. 28, 2007).".

     On page 11, line 1 of 1st full paragraph, replace "United

National Ins. Co." with "United National Insurance Co.".

     On page 12, line 4 of 1st full paragraph, insert "the" before

"American".